Citation Nr: 1416832	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to September 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

This matter was previously before the Board in June 2011 and September 2013 and was remanded for additional development.  The RO has complied with the remand directives.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) shows VA treatment records, as well as a February 2014 representative brief, which have been reviewed and considered by the RO in a December 2013 supplemental statement of the case (SSOC).  


FINDING OF FACT

Prior to September 1, 2007, the Veteran's PTSD did not exhibit symptomatology resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met or approximated, prior to September 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify for his increased rating claim was satisfied by way of letters sent to the Veteran dated in June 2005 and January 2009 and October 2013 that fully addressed all notice elements.  In particular, the January 2009 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The January 2009 VCAA notice letter was fully sufficient, and in fact included a copy of the General Rating Formula for Mental Disorders.

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content of VCAA notice.  Additionally, there has not been an allegation of any error in VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations to rate the current severity of his PTSD that are determined to adequate for adjudication purposes.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board and RO already remanded the case to secure VA treatment records from 2005.  

With regard to the May 2007 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the DRO hearing, the DRO, the Veteran, and the representative outlined the increased rating issue for PTSD.  They engaged in a detailed discussion with regard to the severity of the Veteran's specific psychiatric symptomatology.  The Veteran also noted that he received medical treatment once or twice a month for his PTSD, thus there was a mention of potential favorable outstanding medical evidence.  (In time additional VA treatment records were secured after the hearing).  The actions of the DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Also, the Veteran and his representative have not requested another hearing.  Moreover, to the extent it could be argued the hearing was not compliant with Bryant and 38 C.F.R. § 3.103(c)(2), there is no prejudice to the Veteran as the case was remanded on two occasions for favorable medical evidence and the Veteran was spent specific notice of the rating criteria in question - The General Rating Formula for Mental Disorders.  In other words, the Veteran clearly has actual knowledge and was given reasonable notice of what is necessary to establish a 100 percent rating. 

With regard to the previous June 2011 and September 2013 Board remands, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO/AMC secured a copy of the July 2007 VA Form 9; secured additional VA treatment records dated in 2005 and after 2009 as well; and afforded the Veteran a VA examination to rate the current extent and severity of his service-connected chronic PTSD disability.  As such, the RO has substantially complied with the Board's instructions.  There is no allegation to the contrary.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Merits of the claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. 

The Veteran filed a claim for an increased rating for his PTSD in April 2005.  He was granted an increased rating of 100 percent, effective September 1, 2007.  The period of time after September 1, 2007 is no longer on appeal before the Board. 

The Veteran underwent a periodic VA examination for his PTSD in December 2004.  He reported symptoms including insomnia, irritability, outbursts of anger, poor impulse control, anxiety, and depressed mood.  The symptoms occurred constantly and his ability to perform daily functions was fair to poor.  A mental status examination showed the Veteran was fully oriented, with appearance showing signs of neglect.  His behavior was appropriate but his affect and mood were abnormal with disturbance of motivation and mood.  He had normal communication and speech and no evidence of delusions, panic attacks, hallucinations, or suicidal/homicidal ideations.  The examiner diagnosed PTSD and assigned a GAF score of 46.  He remarked that the Veteran does not have difficulty performing activities of daily living, but was unable to establish and maintain effective work and social relationships due to his PTSD.  The Veteran had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.  

A February 2005 VA treatment record showed intermittent episodes of anger and anxiety and difficulty sleeping.   

A VA examination was conducted in July 2005.  The Veteran reported insomnia, nightmares, and depression.  A mental status examination showed the Veteran was fully oriented, with appropriate appearance, hygiene, and behavior.  His affect and mood were abnormal with disturbance of motivation and mood.  Communication and speech were within normal limits with no evidence of panic attacks, delusions, hallucinations, obsessional rituals, or homicidal ideation.  The Veteran had passive thoughts of death but no active suicidal plans.  His judgment and thought process were normal and his memory was within normal limits.  The examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner opined that the Veteran did not have difficulty performing activities of daily living but did have difficult establishing and maintaining effective work and social relationships.  

In September 2005, the Veteran denied homicidal and suicidal ideations.  His affect and mood were noted to be normal for someone suffering from mental illness.  

In October 2005, records reveal a depressed looking male in mild distress with a depressed mood, labile affect, low rate and volume of speech, and coherent and goal-oriented focuses.  His appearance was well-groomed with a cooperative attitude, depressed mood, linear thought process, and good insight, judgment, and impulse control.  Some suicidal ideations were noted.  A GAF score of 50 was assigned and an examiner noted that the Veteran's condition "is much improved."

In March 2006, the Veteran's PTSD was noted to be stable with improvement.  

January 2007 treatment records show the Veteran endorsed suicidal ideations.  The records noted he had previously been admitted to the VAMC psychiatric floor for suicidal ideations and exacerbation of PTSD symptoms in 1997, 2001, and 2005.  He showed depression, anxiety, and PTSD symptoms, but there were no psychotic or manic symptoms.  The Veteran was fully oriented with normal memory, concentration, affect, judgment, insight, and perceptions.  His mood was euthymic and he denied delusions.  A GAF score of 55 was assigned.  

A March 2007 record noted that "in the last six months, [the Veteran] had been stable on his meds and having frequent visits with mental health, states he feels better than he has in a long time with regard to his PTSD."  A March 2007 letter from A.G., M.D. showed the Veteran was psychiatrically stable at that time.  

The Veteran testified before a decision review officer at a personal hearing in May 2007.  He reported delusions and hallucinations, disorientation as to time and place, problems with his daily activities, isolation, problems remembering the names of friends and relatives, avoidance of crowds, and flashbacks of Vietnam.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his PTSD prior to September 1, 2007.

A 70 percent rating is warranted where the Veteran's symptomatology results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Under Mauerhan, supra, prior to September 1, 2007, the Veteran's PTSD symptoms are of a level consistent with those symptoms generally outlined in the rating criteria- suicidal ideations; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships, with the appropriate level of occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence does not show that the Veteran has gross impairment in thought processes, delusions or hallucinations, significant memory, intermittent inability to perform activities of daily living, or disorientation.  The examiners and treatment records showed suicidal ideation and poor hygiene.  However, the examiners found the Veteran had normal speech and thought processes and was able to complete all activities of daily living.  In addition, a VA examiner opined that the Veteran's PTSD resulted in impairment and deficiencies in most areas, which is consistent with the currently assigned 70 percent rating.  

As to occupational impairment, the Veteran has not worked in 20 years; however, the examiners did not indicate that there was total occupational impairment from PTSD.   

Moreover, to the extent it can be argued that there is total occupational impairment from PTSD, total social impairment is also required in order to establish a higher 100 percent rating.  As to social impairment, the Veteran has indicated that he felt socially isolated; however, the evidence does show that he has maintained some form of a relationship with his family and that he has been married for almost 40 years and maintains relationships with his children.  As such, the evidence does not show that there is total social impairment.  He is simply not totally disabled in a social sense due to his PTSD.  He can still function and communicate around other people, albeit with significant limitations.  

The record clearly demonstrates occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating.  This is not in dispute.  The Veteran endorsed suicidal ideation, depressed mood, sleep impairment, and flashbacks during the VA examinations.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board also acknowledges that, prior to September 1, 2007, the Veteran at times has reported a few of the symptoms listed under the 100 percent rating criteria.  The Board has also considered the possibility of any additional, similar symptomatology not specifically addressed in the criteria under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board has considered all of the Veteran's reported psychiatric symptomatology in making its determination here.  At his May 2007 DRO hearing, the Veteran reported that he experienced disorientation to time or place; delusions and hallucinations; and memory loss of friends and relatives.  At times intermittent inability to perform activities of daily living was also reported.  However, notably, in most instances prior to September 1, 2007, the Veteran denied or failed to report this symptomatology.   The probative value of the Veteran's reported symptoms at his May 2007 hearing is insufficient to support a 100 percent rating, as those reported symptoms are unsupported by the other evidence of record.  The record has not shown symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  Rather, repeatedly in the record, the Veteran demonstrated appropriate affect, his speech content was normal, he denied persistent delusions or hallucinations, and he was oriented to person, place, and time.  And most importantly, even when considering the few instances of the above symptomatology listed in the 100 percent rating criteria, prior to September 1, 2007, these symptoms do not cause a level of total occupational and social impairment, to which a 100 percent disability requirement refers.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

The Board does observe that the Veteran has been evaluated as having GAF scores ranging from 46-55 during the relevant time period indicating moderate to serious symptoms.  Initially, these scores are indicative of very serious impairment, but not full and complete impairment.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Here, these GAF scores are not supportive of a 100 rating for total occupational and social impairment.  Also, while the Board has considered the degree of functioning as evidenced by this reported GAF scale score, it is but one factor for consideration in assigning a rating in this case.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (The Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411.).  see also 38 C.F.R. § 4.2 (It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.).  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported GAF scales, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  

The evidence of record discussed in detail above weighs more heavily against a 100 percent rating.  Prior to September 1, 2007, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  The Court notes that, because many symptoms are enumerated within the various disability ratings and it is the degree of impairment as a result of each symptom that differs within each rating, it is appropriate for the Board to discuss these enumerated symptoms as the level of impairment caused by each symptom accounts for the difference in disability rating.  See again Vazquez-Claudio, supra.  

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim for an evaluation in excess of 70 percent for PTSD, prior to September 1, 2007; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  

In this respect, the General Rating Formula for Mental Disorders is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating.  It is also considers the use of psychiatric medication.  This is because the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed, and the Federal Circuit and Court cases (see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)) indicate that symptoms other than those specifically listed, as well as the overall level of impairment, should be considered.  Therefore, even psychiatric symptoms other than those specifically listed in the criteria, are nevertheless contemplated by the rating criteria.  Furthermore, the holding in Mauerhan stresses that all evidence must be considered in justifying a particular schedular rating.  All credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned 70 percent schedular evaluation prior to September 1, 2007.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned 70 percent schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Although the Veteran's PTSD disability clearly interferes with work, such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's service-connected PTSD disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected PTSD disability prior to September 1, 2007 under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD, prior to September 1, 2007, is denied.  



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


